Exhibit 10.18
Amendment to the
Ferro Corporation Deferred Compensation Plan for Executive Employees
     This document (this “Amendment”) is an amendment to the Ferro Corporation
Deferred Compensation Plan for Executive Employees (the “Plan”) of Ferro
Corporation (the “Company”) that was amended and restated as of January 1, 2005.
Background

A.   The Plan currently provides that a Participant’s Account may be invested in
Ferro Common Stock or Treasury instruments, as elected by the Participant.   B.
  The Company desires to change, effective January 1, 2010, the Treasury
instrument investment alternative to an investment that mirrors the stable asset
investment under the Ferro Corporation Savings and Stock Ownership Plan.   C.  
Section 8.1 of Part A of the Plan and Section 8.1 of Part B of the Plan permit
the Company to amend the Plan, provided that the amendment does not adversely
affect the rights of Participants, and no Participant has yet earned the right
to any contribution for the plan year beginning January 1, 2010; however, the
prior provisions notwithstanding, the Plan may be amended to reduce or eliminate
the future deemed interest or earnings credited to the amounts held in
Participants’ Accounts.

Amendment
       NOW, THEREFORE, in consideration of the foregoing, pursuant to the
provisions of Section 8.1 of Part A of the Plan and Section 8.1 of Part B of the
Plan, the Plan is hereby amended, effective January 1, 2010, as follows:

1.   Section 4.2 of Part A of the Plan is amended in its entirety to read as
follows:

  4.2   Distribution on Change in Control. If the Participant has elected in his
or her Deferred Compensation Agreement to receive a distribution of the amounts
credited to his or her Account if a Change in Control occurs, then if a Change
in Control occurs, the Ferro Group Company will distribute to the Participant
(or, in the event of the Participant’s death, the Participant’s Beneficiary) a
lump sum payment of the amount credited to the Participant’s Account within
thirty (30) days after the Change in Control. The amount credited to the
Participant’s Account will be determined as of the end of the calendar month
immediately preceding the month in which the Change in Control occurs, with such
date being the Valuation Date for purposes of the distribution. The lump sum
payment will be made in the form of cash as regards the portion of the
Participant’s Account deemed to be invested in the Stable Asset Investment, as
described in Section 5.4, and in the form of Ferro Common Stock as regards the
portion of the Participant’s Account deemed to be invested in Ferro Common
Stock.

 



--------------------------------------------------------------------------------



 



2.   Section 4.4 of Part A of the Plan is amended in its entirety to read as
follows:

  4.4   Form of Distribution. Except as provided in Section 4.2 and 4.3, payment
will be made of the Participant’s Account as follows.

  (A)   Stable Asset Investment. Unless the Participant elects otherwise in the
Deferred Compensation Agreement, the portion of the Participant’s Account deemed
to be invested in the Stable Asset Investment will be distributed in the form of
cash in a single lump sum payment or installment payments, or a combination of
both, as determined by the Administrator.     (B)   Ferro Common Stock. The
portion of the Participant’s Account deemed to be invested in Ferro Common Stock
will be distributed in the form of Ferro Common Stock in a single lump sum
payment.

3.   Section 5.4 of Part A of the Plan and Section 5.4 of Part B of the Plan are
amended in their entirety to read as follows:

  5.4   Method for Crediting Investment Return. As described in Section 3.8
above, for periods before 2010, the Ferro Group Companies will maintain separate
Accounts for the Elective Amounts deferred by the Participant before 1999 and
after 1998.

  (A)   Post-1998 and Pre-2010 Account. As elected by the Participant in his or
her Deferred Compensation Agreement, the Elective Amounts deferred after 1998
but before 2010 will, in the portions specified by the Participant in the
Deferred Compensation Agreement, be deemed to be invested in either Ferro Common
Stock or Treasury instruments, as described below.

  (1)   Ferro Stock. The Elective Amounts will be deemed to be invested in
shares of Ferro Common Stock as of the date the Elective Amounts would have been
paid to the Participant if they were not deferred. The Account will be deemed to
receive all dividends (whether in stock or cash) and stock splits which would be
received if the Account was actually invested shares of Ferro Common Stock, and
such dividends and stock splits will be deemed to be reinvested in shares of
Ferro Common Stock as of the date of their receipt. The investment in Ferro
Common Stock will be deemed to be made at the closing sale price of Ferro Common
Stock on the New York Stock Exchange Composite Tape (as reported in The Wall
Street Journal) on the trading day of the deemed investment.     (2)   Treasury
Instruments. The Elective Amounts will be deemed to be invested in Treasury
instruments yielding a rate of interest equal to three hundred (300) basis
points over the Ten-Year Constant Treasury Maturity Yield as reported by the
Federal Reserve Board.

  (B)   Pre-1999 Account. Each Participant with an Account credited with
Elective Amounts deferred before 1999 will be deemed to be invested

2



--------------------------------------------------------------------------------



 



      in Treasury instruments as described in Section 5.4(A)(2) above, except to
the extent the Participant elected, in writing during the special election
period provided in 1999, for all or a portion of the Account to be deemed to be
invested in Ferro Common Stock. Under any such election, the portion of the
Account designated by the Participant to be deemed invested in shares of Ferro
Common Stock will be deemed invested as of the date the Elective Amounts would
have been paid to the Participant if they were not deferred, and otherwise will
be valued and credited with dividends and stock splits, in the same manner as
described in Section 5.4(A)(1) above.

  (C)   Post-2009 Account. As elected by the Participant in his or her Deferred
Compensation Agreement, all Elective Amounts (regardless of when deferred) will,
in the portions specified by the Participant in the Deferred Compensation
Agreement, be deemed to be invested in either Ferro Common Stock or the Stable
Asset Investment, as described below.

  (1)   Ferro Stock. The Elective Amounts will be deemed to be invested in
shares of Ferro Common Stock as of the date the Elective Amounts would have been
paid to the Participant if they were not deferred. The Account will be deemed to
receive all dividends (whether in stock or cash) and stock splits which would be
received if the Account was actually invested shares of Ferro Common Stock, and
such dividends and stock splits will be deemed to be reinvested in shares of
Ferro Common Stock as of the date of their receipt. The investment in Ferro
Common Stock will be deemed to be made at the closing sale price of Ferro Common
Stock on the New York Stock Exchange Composite Tape (as reported in The Wall
Street Journal) on the trading day of the deemed investment.     (2)   Stable
Asset Investment. All Elective Amounts (regardless of when deferred) will be
deemed to be invested in the Stable Asset Investment, with the overall effect
that, as of January 1, 2010 and beyond, there will be no Treasury instrument
investments in the Plan. For purposes of this Section 6.4, the “Stable Asset
Investment” will mirror the stable asset investment in the Ferro SSOP as
designated by the Company from time to time.

  (D)   Periodic Adjustment of Accounts. As of each Valuation Date, the
Participant’s Account will be adjusted to reflect earnings and losses on the
deemed investments. To the extent the Account is deemed to be invested in Ferro
Common Stock, it will be credited as of each Valuation Date with hypothetical
appreciation and depreciation and earnings, as computed and determined by the
Administrator based on the value of Ferro Common Stock and its dividends as
provided in Section 5.4(A)(1) above. To the extent the Participant’s Account is
deemed to be invested in the Stable Asset Investment, it will be credited as of
each Valuation Date with the same hypothetical earnings, gains and losses as is
the case with investments in the stable

3



--------------------------------------------------------------------------------



 



      asset investment option under the Ferro SSOP. The Administrator will
provide each Participant annually with a statement showing the balance credited
to the Participant’s Account as of the last day of the preceding Election Year.

4.   Section 8.2 of Part A of the Plan is amended in its entirety to read as
follows:

  8.2   Effect of Amendment on Distributions. If this Plan is amended to
prohibit future Elective Amounts, then the amounts credited to Participants’
Accounts will be distributed as provided in Article IV above. If this Plan is
terminated, then the Participants will receive distribution of the amounts
credited to their Accounts:

  (A)   in a single lump sum cash payment with respect to the portion of the
Account deemed to be invested in the Stable Asset Investment, and     (B)   in a
single lump sum distribution of shares of Ferro Common Stock with respect to the
portion of the Account deemed to be invested in Ferro Common Stock.     If this
Plan is terminated, then the amounts credited to the Participant’s Accounts will
be determined as of the Valuation Date on or immediately preceding the date of
Plan termination.

5.   It is the intent of the Company that the foregoing amendments do not
constitute a material modification to Part A of the Plan such to subject
deferred compensation that was earned and vested under the Plan as of
December 31, 2004 to the requirements of Code Section 409A.   6.   Capitalized
terms not otherwise defined herein have the same meanings ascribed to them in
the Plan.

        IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
as of the 16th day of December, 2009.

            Ferro Corporation
      By:   /s/ James F. Kirsch         James F. Kirsch        Chairman,
President & Chief
Executive Officer     

4